Citation Nr: 1820533	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-36 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1948 to June 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2016 by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, the Board remanded this matter for development.  Thereafter, in January 2018, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01.  An opinion was rendered in March 2018 and has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012). 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his acquired psychiatric disorder, diagnosed as unspecified anxiety disorder and unspecified depressive disorder, is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for unspecified anxiety disorder and unspecified depressive disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


	


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for an acquired psychiatric disorder, which has been diagnosed as unspecified anxiety disorder and unspecified depressive disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his acquired psychiatric disorder is related to a December 1950 incident when a rocket exploded near his ship, shaking the compartment he was working in at the time.  Alternatively, in a September 2017 submission, his representative asserted that the Veteran's psychiatric disorders are related to in-service head injuries, including an August 1949 motor vehicle accident and/or a July 1951 diving accident.  It has been further alleged that the Veteran's psychiatric disorder had its onset during service as indicated by his taking absence without leave, excessive use of alcohol upon his return from service, and his use of prescription Librium in the 1960s.  

In January 2018, the Board reviewed the opinions of record regarding the etiology of the Veteran's diagnosed unspecified anxiety disorder and unspecified depressive disorder, including those from May 2016 and August 2017 VA examinations, and found such to be inadequate for appellate review.  As such, the Board sought an expert medical opinion from a VHA psychiatrist to determine whether it was at least as likely as not that such acquired psychiatric disorders are related to his military service.  

In March 2018, after reviewing the Veteran's medical records, the VHA psychiatrist opined that it was at least as likely as not that the Veteran's acquired psychiatric disorder, diagnosed as unspecified anxiety disorder and unspecified depressive disorder, was shaped or exacerbated to some degree as a result of the emotional impact of the in-service rocket explosion, motor vehicle accident, and/or diving accident.  In support thereof, the examiner noted the Veteran experienced an increase in subjective distress related to these incidents.  Furthermore, he explained that, while delayed manifestation of symptoms happens in the minority of cases, it is not so rare as to discount its occurrence in this case.  Finally, the examiner noted that, while there are some questions as to the veracity of the Veteran's reports, he should be given the benefit of the doubt as talking about these experiences decades after the fact may have triggered his symptoms.

The Board finds that the March 2018 opinion provided by the VHA psychiatrist is highly probative regarding a connection between the Veteran's unspecified anxiety disorder and unspecified depressive disorder and his military service.  In this regard, while he did not provide a detailed rationale for the opinion reached, it is clear he considered the Veteran's reports regarding the distressful incidents of his military service and the impact such would have on his psychiatric stability.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Further, he has proven an advanced ability in assessing the etiology of psychiatric disorders as reflected by the expertise required to work as a psychiatrist.  Moreover, the Board has found that the other opinions are insufficient to decide the claim.  Thus, the Board finds that the March 2018 opinion is the most probative evidence of record regarding the relationship between the Veteran's service and his diagnosed unspecified anxiety and depressive disorders.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Tangentially, the Board notes that, while the examiner opined that the Veteran's service exacerbated his acquired psychiatric disorder, his nervous system was specifically noted to be normal upon his entrance into service.  As such, the presumption of soundness has attached, which operates to shield the Veteran from any finding that an unnoted psychiatric disorder preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); see also 38 U.S.C. § 1111; 38 C.F.R. § 3.304.  Importantly, the presumption has not been rebutted as there is no clear and unmistakable evidence that the Veteran's acquired psychiatric disorder pre-existed service and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As such, the Veteran's mental condition is presumed to have been normal at the time of service and, while the examiner couched his opinion in terms of aggravation, it is logical that, if a pre-existing psychological disorder could be aggravated by the conditions of the Veteran's service, a non-existent psychiatric disorder could be caused by such conditions.

Therefore, resolving all doubt in the Veteran's favor, the Board finds that his unspecified anxiety disorder and unspecified depressive disorder are directly related to his military service.  Consequently, service connection for such disorders is warranted.

As a final matter, the Board notes that the Veteran specifically claimed service connection for posttraumatic stress disorder (PTSD) and the Board expanded his claim to include any acquired psychiatric disorder in the July 2017 remand.  Importantly, as noted in the January 2018 request for an expert opinion, the Board finds the August 2017 VA examiner's opinion that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD to be highly probative and, as such, the claim for service connection for PTSD cannot be granted.  See Nieves-Rodriguez, supra; see Brammer v. Derwinski, 3 Vet. App. at 225.  Furthermore, the Veteran is advised that service connection for two psychiatric disorders would not result in a greater disability rating as assigning separate ratings would violate the rules against pyramiding.  38 C.F.R. § 4.14.


ORDER

Service connection for unspecified anxiety disorder and unspecified depressive disorder is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


